USDC IN/ND case 3:19-cv-00358-DRL-MGG document 15 filed 03/10/21 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 DANNY KING,

                      Petitioner,

        v.                                       CAUSE NO. 3:19-CV-358 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

      Danny King, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 18-9-149) at the Indiana State Prison in which a

disciplinary hearing officer (DHO) found him guilty of battery in violation of Indiana

Department of Correction Offense 102. Following a disciplinary hearing, he was

sanctioned with a loss of ninety days earned credit time and a demotion in credit class.

      Mr. King argues that he is entitled to habeas relief because the hearing officer

lacked sufficient evidence to support a finding of guilt. He maintains that the video

recording summary refers to an unidentified inmate who was the true culprit and that

this summary exonerates him.

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.
USDC IN/ND case 3:19-cv-00358-DRL-MGG document 15 filed 03/10/21 page 2 of 4


Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

         The administrative record includes a conduct report in which a correctional officer

said that Mr. King assaulted an offender in his cell and again, three minutes later, on the

range. ECF 8-1. It includes a confidential investigative file, which includes medical

documentation of Mr. Seacrist’s injuries in addition to other evidence indicating that Mr.

King assaulted Mr. Seacrist. ECF 10. It also includes a video recording summary, which

reads:

         6:47AM Offender King #211885 and Offender Seacrist are let out of their
         cells. Once they are let out Offender King goes to Offender Seacrist’s cell,
         then goes back to his cell. As he heads back to his cell, Offender Seacrist
         opens his cell, goes onto the range and has words with Offender King.
         Offender Seacrist walks to Offender King’s cell followed by another
         offender. The unidentified offender pushes Offender Seacrist into Offender
         King’s cell. Offender Seacrist is on the ground trying to exit the cell.
         Offender Seacrist leaves the cell and goes to the 500 West side range.
         Offender King goes up to the 500 West also. You see an altercation start, but
         [it] quickly moves out of the camera’s view.

ECF 8-4. The video recording summary does not exonerate Mr. King but instead suggests

that an inmate assisted Mr. King with assaulting Mr. Seacrist in the cell. The conduct

report, the investigative report, and the video recording summary constitute some

evidence that Mr. King committed assault. Therefore, the claim that the hearing officer

lacked sufficient evidence for a finding of guilt is not a basis for habeas relief.

         Mr. King argues that he is entitled to habeas relief because the hearing officer was

not an impartial decisionmaker. He maintains that the hearing officer demonstrated bias

by finding him guilty and by personally reviewing the video surveillance recording. In

the prison disciplinary context, adjudicators are “entitled to a presumption of honesty



                                              2
USDC IN/ND case 3:19-cv-00358-DRL-MGG document 15 filed 03/10/21 page 3 of 4


and integrity,” and “the constitutional standard for improper bias is high.” Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Id. Rendering a decision on a charge after reviewing evidence

related to that charge, such as a video surveillance recording, cannot be fairly

characterized as bias. Further, though the hearing officer found Mr. King guilty, adverse

rulings alone are insufficient to demonstrate improper bias. Thomas v. Reese, 787 F.3d 845,

849 (7th Cir. 2015). As a result, the claim of improper bias is not a basis for habeas relief.

       Finally, Mr. King argues that correctional staff did not follow departmental

policies and procedures for disciplinary offenses. He refers to procedural errors and

inconsistencies without further elaboration, but this claim is too vague to warrant habeas

relief. Further, the failure to follow internal policies does not rise to the level of a

constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law violations

provide no basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th

Cir. 2008) (finding that inmate’s claim that prison failed to follow internal policies had

“no bearing on his right to due process”). As a result, this argument is not a basis for

habeas relief.

       Because Mr. King has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. King wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma




                                              3
USDC IN/ND case 3:19-cv-00358-DRL-MGG document 15 filed 03/10/21 page 4 of 4


pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Danny King leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       March 10, 2021                            s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
